SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

58
CA 14-02022
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF COUNTY OF ORLEANS,
PETITIONER-PLAINTIFF-RESPONDENT,

                      V                                            ORDER

NIRAV R. SHAH, M.D., M.P.H., COMMISSIONER,
NEW YORK STATE DEPARTMENT OF HEALTH, AND
NEW YORK STATE DEPARTMENT OF HEALTH,
RESPONDENTS-DEFENDANTS-APPELLANTS.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-DEFENDANTS-APPELLANTS.

WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), AND NANCY ROSE STORMER, P.C., UTICA, FOR PETITIONER-
PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered October 1, 2014 in a
CPLR article 78 proceeding and declaratory judgment action. The
judgment, insofar as appealed from, granted the petition-complaint in
part, annulled the determination of respondents-defendants and
directed respondents-defendants to allow petitioner-plaintiff’s claims
for reimbursement.

     It is hereby ORDERED that the judgment insofar as appealed from
is unanimously reversed on the law without costs, the petition-
complaint is denied in its entirety, and judgment is granted in favor
of respondents-defendants as follows:

          It is ADJUDGED AND DECLARED that section 61 of part D
     of section 1 of chapter 56 of the Laws of 2012 has not been
     shown to be unconstitutional (see Matter of County of
     Chemung v Shah, ___ NY3d ___ [Oct. 27, 2016]).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court